Exhibit 10.30

Summary of 2014 Executive Officer Compensation

The following shows the annual salary for each of Mattersight’s current
executive officers:

 

Kelly D. Conway, President and Chief Executive Officer:

   $ 330,000   

Christine R. Carsen, Vice President, General Counsel and Corporate Secretary:

   $ 200,000   

Christopher J. Danson, Executive Vice President of Delivery:

   $ 290,000   

Richard M. Dresden, Executive Vice President of Sales:

   $ 250,000   

David R. Gustafson, Executive Vice President of Products and Marketing:

   $ 275,000   

Mark Iserloth, Vice President and Chief Financial Officer:

   $ 280,000   

Each of these executive officers have target bonus percentages as set forth in
their employment agreements with Mattersight. Additional information concerning
the compensation of these executive officers is set forth in the Proxy Statement
on Form 14A filed by Mattersight Corporation with the Securities and Exchange
Commission.